Exhibit 10.1

 

Opening Transaction

 

To:     

Visteon Corporation

One Village Center Drive

Van Buren Township, Michigan 48111

From:     

Barclays Bank PLC

5 The North Colonnade

Canary Wharf, London E14 4BB

Facsimile: +44(20)77736461

Telephone: +44 (20) 777 36810

c/o Barclays Capital Inc.

as Agent for Barclays Bank PLC

745 Seventh Avenue

New York, NY 10019

Telephone: +1 212 412 4000

Re:      Accelerated Stock Buyback (Uncapped) Ref. No:      As provided in the
Supplemental Confirmation Date:     

March 6, 2018

 

This master confirmation (this “Master Confirmation”), dated as of March 6,
2018, sets forth certain terms and provisions of certain Transactions (each, a
“Transaction”) entered into from time to time between Barclays Bank PLC
(“Bank”), through its agent Barclays Capital Inc. (the “Agent”) and Visteon
Corporation (“Counterparty”). This Master Confirmation, taken alone, is neither
a commitment by either party to enter into any Transaction nor evidence of a
Transaction. The additional terms of any particular Transaction shall be set
forth in a Supplemental Confirmation in the form of Schedule A hereto (a
“Supplemental Confirmation”), which shall reference this Master Confirmation and
supplement, form a part of, and be subject to this Master Confirmation. This
Master Confirmation and each Supplemental Confirmation together shall constitute
a “Confirmation” as referred to in the Agreement specified below. Bank is not a
member of the Securities Investor Protection Corporation. Bank is authorized by
the Prudential Regulation Authority and regulated by the Financial Conduct
Authority and the Prudential Regulation Authority.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation and each Supplemental Confirmation
evidence a complete binding agreement between Counterparty and Bank as to the
subject matter and terms of each Transaction to which this Master Confirmation
and such Supplemental Confirmation relate and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.

This Master Confirmation and each Supplemental Confirmation supplement, form a
part of, and are subject to an agreement in the form of the 2002 ISDA Master
Agreement (the “Agreement”) as if Bank and Counterparty had executed the
Agreement on the date of this Master Confirmation (but without any Schedule
except for (i) the election of US Dollars (“USD”) as the Termination Currency,
(ii) the election that subparagraph (ii) of Section 2(c) will not apply to the
Transactions and (iii) the election that the “Cross Default” provisions of
Section 5(a)(vi) of the Agreement shall apply to each of Counterparty and Bank,
with a “Threshold Amount” of USD 50 million for Counterparty and a “Threshold
Amount” equal to 3% of shareholders’ equity of Bank. as of the date hereof for
Bank; provided that (A) the words “, or becoming capable at such time of being
declared,” shall be deleted from Section 5(a)(vi) and (B) the following language
shall be added to the end of such Section 5(a)(vi): “Notwithstanding the
foregoing, a default under subsection (2) hereof shall not constitute an Event
of Default if (i) the default was caused solely by error or omission of an
administrative or operational nature; (ii) funds were available to enable the
party to make the payment when due; and (iii) the payment is made within two
Local Business Days of such party’s receipt of written notice of its failure to
pay.”).

 



--------------------------------------------------------------------------------

The Transactions shall be the sole Transactions under the Agreement. If there
exists any ISDA Master Agreement between Bank and Counterparty or any
confirmation or other agreement between Bank and Counterparty pursuant to which
an ISDA Master Agreement is deemed to exist between Bank and Counterparty, then
notwithstanding anything to the contrary in such ISDA Master Agreement, such
confirmation or agreement or any other agreement to which Bank and Counterparty
are parties, the Transactions shall not be Transactions under, or otherwise
governed by, such existing or deemed ISDA Master Agreement.

All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation and each Supplemental Confirmation except as
expressly modified herein or in the related Supplemental Confirmation.

If, in relation to any Transaction to which this Master Confirmation and a
Supplemental Confirmation relate, there is any inconsistency between the
Agreement, this Master Confirmation, any Supplemental Confirmation and the
Equity Definitions, the following will prevail for purposes of such Transaction
in the order of precedence indicated: (i) such Supplemental Confirmation;
(ii) this Master Confirmation; (iii) the Equity Definitions; and (iv) the
Agreement.

1.    Each Transaction constitutes a Share Forward Transaction for the purposes
of the Equity Definitions. Set forth below are the terms and conditions that,
together with the terms and conditions set forth in the Supplemental
Confirmation relating to any Transaction, shall govern such Transaction.

General Terms:

Trade Date:    For each Transaction, as set forth in the related Supplemental
Confirmation. Buyer:    Counterparty Seller:    Bank Shares:    Common stock,
par value $0.01 per share, of Counterparty (Ticker: VC) Exchange:    The NASDAQ
Stock Market LLC Related Exchange(s):    All Exchanges. Prepayment\Variable
Obligation:    Applicable Prepayment Amount:    For each Transaction, as set
forth in the related Supplemental Confirmation. Prepayment Date:    For each
Transaction, as set forth in the related Supplemental Confirmation. Valuation:
  

VWAP Price:

   For any Exchange Business Day, as determined by the Calculation Agent based
on the New York 10b-18 Volume Weighted Average Price per Share for the regular
trading session (including any extensions thereof) of the Exchange on such
Exchange Business Day (without regard to pre-open or after hours trading outside
of such regular trading session for such Exchange Business Day), as published by
Bloomberg at 4:15 p.m. New York time (or 15 minutes following the end of any
extension of the regular trading session) on such Exchange Business Day, on
Bloomberg page “VC <Equity> AQR_SEC” (or any successor thereto), or if such
price is not so reported on such Exchange Business Day for any reason or is, in
the Calculation Agent’s reasonable discretion, erroneous, such VWAP Price shall
be as reasonably determined by the Calculation Agent. For purposes of
calculating the VWAP Price, the Calculation Agent will include only those trades
that are reported during the period of time during which Counterparty could
purchase its own shares under Rule 10b-18(b)(2) and are effected pursuant to the
conditions of Rule 10b-18(b)(3), each under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) (such trades, “Rule 10b-18 eligible
transactions”).

 

2



--------------------------------------------------------------------------------

Forward Price:    The average of the VWAP Prices for the Exchange Business Days
in the Calculation Period, subject to “Valuation Disruption” below. Forward
Price Adjustment Amount:    For each Transaction, as set forth in the related
Supplemental Confirmation. Calculation Period:    The period from and including
the Calculation Period Start Date to and including the Termination Date.
Calculation Period Start Date:    For each Transaction, as set forth in the
related Supplemental Confirmation. Termination Date:    The Scheduled
Termination Date; provided that Bank shall have the right to designate any
Exchange Business Day on or after the First Acceleration Date to be the
Termination Date (the “Accelerated Termination Date”) by delivering notice to
Counterparty of any such designation prior to 6:00 p.m. New York City time by
the first Exchange Business Day immediately following the designated Accelerated
Termination Date. Scheduled Termination Date:    For each Transaction, as set
forth in the related Supplemental Confirmation, subject to postponement as
provided in “Valuation Disruption” below. First Acceleration Date:    For each
Transaction, as set forth in the related Supplemental Confirmation.

Valuation Disruption:

   The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Scheduled Trading Day during the
Calculation Period or Settlement Valuation Period” after the word “material,” in
the third line thereof.   

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

 

Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Disrupted Day occurs (i) in the Calculation Period, the
Calculation Agent may, in its good faith and commercially reasonable discretion,
postpone the Scheduled Termination Date, or (ii) in the Settlement Valuation
Period, the Calculation Agent may extend the Settlement Valuation Period. If any
such Disrupted Day is a Disrupted Day because of a Market Disruption Event (or a
deemed Market Disruption Event as provided herein), the Calculation Agent shall
determine whether (i) such Disrupted Day is a Disrupted Day in full, in which
case the VWAP Price for such Disrupted Day shall not be included for purposes of
determining the Forward Price or the Settlement Price, as the case may be, or
(ii) such Disrupted Day is a Disrupted Day only in part, in which case the VWAP
Price for such Disrupted Day shall be determined by the Calculation Agent based
on Rule 10b-18 eligible transactions in the Shares on such Disrupted Day taking
into account the nature and duration of the relevant Market Disruption Event,
and the weighting of the VWAP Price for the relevant Exchange Business Days
during the Calculation Period or the Settlement Valuation Period, as the case
may be, shall be adjusted in a commercially reasonable manner by the Calculation
Agent for purposes of determining the Forward Price or the Settlement Price, as
the case may be, with such adjustments based on, among other factors, the
duration of any Market Disruption Event and the volume, historical trading
patterns and price of the Shares. Any Exchange Business Day on which, as of the
date hereof, the Exchange is scheduled to close prior to its normal close of
trading shall be deemed not to be an Exchange Business Day; if a closure of the
Exchange prior to its normal close of trading on any Exchange Business Day is
scheduled following the date hereof, then such Exchange Business Day shall be
deemed to be a Disrupted Day in full.

 

3



--------------------------------------------------------------------------------

  

If a Disrupted Day occurs during the Calculation Period or the Settlement
Valuation Period, as the case may be, and each of the nine immediately following
Scheduled Trading Days is a Disrupted Day, then such ninth Scheduled Trading Day
shall be deemed to be an Exchange Business Day that is not a Disrupted Day, and
the Calculation Agent shall determine the VWAP Price for such ninth Scheduled
Trading Day using its good faith estimate of the value of the Shares on such
ninth Scheduled Trading Day based on the volume, historical trading patterns and
price of the Shares and such other factors as it deems appropriate.

Settlement Terms:    Settlement Procedures:    If the Number of Shares to be
Delivered is positive, Physical Settlement shall be applicable; provided that
Bank does not, and shall not, make the agreement or the representations set
forth in Section 9.11 of the Equity Definitions related to the restrictions
imposed by applicable securities laws as a result of the fact that Counterparty
is the Issuer of the Shares with respect to any Shares delivered by Bank to
Counterparty under any Transaction. If the Number of Shares to be Delivered is
negative, then the Counterparty Settlement Provisions in Annex A shall apply.
Number of Shares to be Delivered:    A number of Shares equal to (x)(a) the
Prepayment Amount divided by (b) the Divisor Amount minus (y) the number of
Initial Shares. Divisor Amount:    The greater of (i) the Forward Price minus
the Forward Price Adjustment Amount and (ii) $1.00. Excess Dividend Amount:   
For the avoidance of doubt, all references to the Excess Dividend Amount shall
be deleted from Section 9.2(a)(iii) of the Equity Definitions. Settlement Date:
   If the Number of Shares to be Delivered is positive, the date that is one
Settlement Cycle immediately following the earlier of (i) the Scheduled
Termination Date and (ii) the date on which Bank designates the Accelerated
Termination Date. Settlement Currency:    USD Initial Share Delivery:    Bank
shall deliver a number of Shares equal to the Initial Shares to Counterparty on
the Initial Share Delivery Date in accordance with Section 9.4 of the Equity
Definitions, with the Initial Share Delivery Date deemed to be a “Settlement
Date” for purposes of such Section 9.4.

Initial Share Delivery Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

 

4



--------------------------------------------------------------------------------

Initial Shares:    For each Transaction, as set forth in the related
Supplemental Confirmation. Share Adjustments:    Potential Adjustment Event:   
Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, an Extraordinary Dividend shall not constitute a Potential
Adjustment Event.    It shall constitute an additional Potential Adjustment
Event if the Scheduled Termination Date for any Transaction is postponed
pursuant to “Valuation Disruption” above, in which case the Calculation Agent
may, in its commercially reasonable discretion, adjust any relevant terms of any
such Transaction as appropriate to account for the economic effect on the
Transaction of such postponement. Extraordinary Dividend:    Any dividend or
distribution on the Shares (other than any dividend or distribution of the type
described in Section 11.2(e)(i) or Section 11.2(e)(ii)(A) of the Equity
Definitions). Method of Adjustment:    Calculation Agent Adjustment
Extraordinary Events:   

Consequences of Merger Events:

  

(a)   Share-for-Share:

   Modified Calculation Agent Adjustment

(b)   Share-for-Other:

   Cancellation and Payment

(c)   Share-for-Combined:

   Component Adjustment Tender Offer:    Applicable; provided that
(i) Section 12.1(d) of the Equity Definitions shall be amended by replacing
“10%” in the third line thereof with “15%”, (ii) Section 12.1(l) of the Equity
Definitions shall be amended (x) by deleting the parenthetical in the fifth line
thereof, (y) by replacing “that” in the fifth line thereof with “whether or not
such announcement” and (z) by adding immediately after the words “Tender Offer”
in the fifth line thereof “, and any publicly announced change or amendment to
such an announcement (including the announcement of an abandonment of such
intention)” and (iii) Sections 12.3(a) and 12.3(d) of the Equity Definitions
shall each be amended by replacing each occurrence of the words “Tender Offer
Date” by “Announcement Date.”

Consequences of Tender Offers:

  

(a)   Share-for-Share:

   Cancellation and Payment

(b)   Share-for-Other:

   Cancellation and Payment

(c)   Share-for-Combined:

   Cancellation and Payment

Nationalization, Insolvency or Delisting:

   Cancellation and Payment; provided that in addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it shall also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, the NYSE MKT, The NASDAQ Global Select Market or The NASDAQ Global
Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall be deemed to be the Exchange.

 

5



--------------------------------------------------------------------------------

Additional Disruption Events:

  

(a)   Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by replacing the word “Shares” where it appears
in clause (X) thereof with the words “Hedge Position” and (iii) by immediately
following the word “Transaction” in clause (X) thereof, adding the phrase “in
the manner contemplated by the Hedging Party on the Trade Date”; provided
further that (i) any determination as to whether (A) the adoption of or any
change in any applicable law or regulation (including, for the avoidance of
doubt and without limitation, (x) any tax law or (y) adoption or promulgation of
new regulations authorized or mandated by existing statute) or (B) the
promulgation of or any change in the interpretation by any court, tribunal or
regulatory authority with competent jurisdiction of any applicable law or
regulation (including any action taken by a taxing authority), in each case,
constitutes a “Change in Law” shall be made without regard to Section 739 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any similar
legal certainty provision in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date, and (ii) Section 12.9(a)(ii) of the
Equity Definitions is hereby amended by replacing the parenthetical beginning
after the word “regulation” in the second line thereof the words “(including,
for the avoidance of doubt and without limitation, (x) any tax law or
(y) adoption or promulgation of new regulations authorized or mandated by
existing statute)”.

(b)   Failure to Deliver:

   Applicable

(c)   Insolvency Filing:

   Applicable

(d)   Hedging Disruption:

   Applicable

(e)   Increased Cost of Hedging:

   Applicable

(f)   Loss of Stock Borrow:

   Applicable

Maximum Stock Loan Rate:

   200 basis points per annum

Hedging Party:

   Bank

(g)   Increased Cost of Stock Borrow:

   Applicable Initial Stock Loan Rate:    25 basis points per annum Hedging
Party:    Bank

Determining Party:

   Bank

 

6



--------------------------------------------------------------------------------

Additional Termination Event(s):

   The declaration by the Issuer of any Extraordinary Dividend, the ex-dividend
date for which occurs or is scheduled to occur during the Relevant Dividend
Period, will constitute an Additional Termination Event, with Counterparty as
the sole Affected Party and all Transactions hereunder as the Affected
Transactions. In the event of termination due to the declaration by the Issuer
of any Extraordinary Dividend, the amount payable will not include any
dividends, including the dividend that triggered termination.

Relevant Dividend Period:

   The period from and including the Calculation Period Start Date to and
including the Relevant Dividend Period End Date.

Relevant Dividend Period End Date:

   If the Number of Shares to be Delivered is negative, the last day of the
Settlement Valuation Period; otherwise, the Termination Date.

Non-Reliance/Agreements and Acknowledgements Regarding Hedging
Activities/Additional Acknowledgements:

   Applicable

Transfer:

   Notwithstanding anything to the contrary in the Agreement, Bank may assign,
transfer and set over all rights, title and interest, powers, privileges and
remedies of Bank under any Transaction, in whole or in part, to an affiliate of
Bank that regularly deals in OTC derivatives (i) whose obligations are
guaranteed by Bank or by the Bank’s ultimate parent or (ii) whose credit quality
is equal or greater than that of Bank, in either case, without the consent of
Counterparty; provided that, Bank may not assign its rights and obligations
hereunder and under the Agreement if such assignment would, at the time of such
assignment, reasonably be expected to result in (i) Counterparty being required
to pay the assignee an amount in respect of an Indemnifiable Tax under
Section 2(d)(i)(4) of the Agreement greater than the amount in respect of such
Indemnifiable Tax that Counterparty would have been required to pay to Bank in
the absence of such assignment or (ii) Counterparty receiving a payment from
which an amount has been withheld or deducted on account of a Tax under
Section 2(d)(i) of the Agreement in excess of the amount which would have been
required to be so withheld or deducted in the absence of such assignment, unless
the assignee would be required to make additional payments pursuant to
Section 2(d)(i)(4) of the Agreement; provided further that, notwithstanding
anything the contrary above, Bank may assign its obligation to deliver or
receive delivery of Shares hereunder to any of its affiliates without the prior
written consent of Counterparty if prior to any such assignment Bank indemnifies
Counterparty from and against any loss, cost or expense relating to the failure
of such affiliate to perform the obligation so assigned.

Bank Payment Instructions:

  

Bank: Barclays Bank plc NY

ABA# 026 00 2574

BIC: BARCUS33

Acct: 50038524

Beneficiary: BARCGB33

Counterparty’s Contact Details for Purpose of Giving Notice:

  

Visteon Corporation

One Village Center Drive

Van Buren Township, MI 48111

Attn: Treasurer

Telephone: 734-710-5795

Email: jpretzel@visteon.com

 

7



--------------------------------------------------------------------------------

Bank’s Contact Details for Purpose of Giving Notice:

  

Barclays Bank PLC

c/o Barclays Capital Inc.

745 Seventh Avenue

New York, NY 10019

  

Attn:

Telephone:

Facsimile:

Email:

 

Paul Robinson

(+1) 212-526-0111

(+1) 917-522-0458

paulrobinson1@barclays.com

2.    Calculation Agent. Bank. Whenever Bank, in its capacity as the Calculation
Agent or the Determining Party, is required to act or to exercise judgment in
any way with respect to any Transaction hereunder, including, without
limitation, with respect to calculations, adjustments and determinations that
are made in its sole discretion or otherwise, it will do so in good faith and in
a commercially reasonable manner. In the event the Calculation Agent or the
Determining Party makes any calculations, adjustments or determinations pursuant
to this Confirmation, the Agreement or the Equity Definitions, the Calculation
Agent or the Determining Party, as the case may be, shall promptly provide an
explanation in reasonable detail of the basis for any such calculation,
adjustment or determination if requested by Counterparty (including any
quotations, market data or information from external sources used in making such
calculation, adjustment or determination, as the case may be, but without
disclosing its proprietary models or other information that is subject to
contractual, legal or regulatory obligations to not disclose such information);
provided that following the occurrence of an Event of Default of the type
described in Section 5(a)(vii) of the Agreement with respect to which Bank is
the Defaulting Party, Counterparty shall have the right to designate a
nationally recognized third-party dealer in over-the-counter corporate equity
derivatives to act, during the period commencing on the date such Event of
Default occurred and ending on the Early Termination Date with respect to such
Event of Default, as the Calculation Agent.

3.    Additional Mutual Representations, Warranties and Covenants of Each Party.
In addition to the representations, warranties and covenants in the Agreement,
each party represents, warrants and covenants to the other party that:

(a) Eligible Contract Participant. It is an “eligible contract participant”, as
defined in the U.S. Commodity Exchange Act (as amended), and is entering into
each Transaction hereunder as principal (and not as agent or in any other
capacity, fiduciary or otherwise) and not for the benefit of any third party.

(b) Accredited Investor. Each party acknowledges that the offer and sale of each
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(a)(2) thereof. Accordingly, each party represents and warrants to the
other that (i) it has the financial ability to bear the economic risk of its
investment in each Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined under
Regulation D under the Securities Act and (iii) the disposition of each
Transaction is restricted under this Master Confirmation, the Securities Act and
state securities laws.

4.    Additional Representations, Warranties and Covenants of Counterparty. In
addition to the representations, warranties and covenants in the Agreement,
Counterparty represents, warrants and covenants to Bank that:

(a) As of the Trade Date of each Transaction, the purchase or writing of such
Transaction and the transactions contemplated hereby will not violate Rule 13e-1
or Rule 13e-4 under the Exchange Act.

(b) As of the Trade Date of each Transaction, it is not entering into such
Transaction (i) on the basis of, and is not aware of, any material non-public
information with respect to the Shares (ii) in anticipation of, in connection
with, or to facilitate, a distribution of its securities, a self-tender offer or
a third-party tender offer or (iii) to create actual or apparent trading
activity in the Shares (or any security convertible into or exchangeable for the
Shares) or to raise or depress or otherwise manipulate the price of the Shares
(or any security convertible into or exchangeable for the Shares).

 

8



--------------------------------------------------------------------------------

(c)    As of the Trade Date of each Transaction, such Transaction is being
entered into pursuant to a publicly disclosed Share buy-back program and its
Board of Directors has approved the use of transactions of the type entered
under this Master Confirmation to effect the Share buy-back program.

(d)    Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that neither Bank nor any of its
affiliates is making any representations or warranties or taking any position or
expressing any view with respect to the treatment of any Transaction under any
accounting standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity.

(e)    As of the Trade Date for each Transaction hereunder, Counterparty is in
compliance with its reporting obligations under the Exchange Act and its most
recent Annual Report on Form 10-K, together with all reports subsequently filed
by it pursuant to the Exchange Act, when considered as a whole (with the more
recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

(f)    Counterparty shall report each Transaction as required under the Exchange
Act and the rules and regulations thereunder.

(g)    The Shares are not, and Counterparty will not cause the Shares to be,
subject to a “restricted period” (as defined in Regulation M promulgated under
the Exchange Act) at any time during any Regulation M Period (as defined below)
for any Transaction unless Counterparty has provided written notice to Bank of
such restricted period not later than the Scheduled Trading Day immediately
preceding the first day of such “restricted period”; Counterparty acknowledges
that any such notice may cause a Disrupted Day to occur pursuant to Section 5
below; accordingly, Counterparty acknowledges that its delivery of such notice
must comply with the standards set forth in Section 6 below; “Regulation M
Period” means, for any Transaction, (i) the Relevant Period (as defined below)
and (ii) the Settlement Valuation Period, if any, for such Transaction.
“Relevant Period” means, for any Transaction, the period commencing on the
Calculation Period Start Date for such Transaction and ending on the earlier of
(i) the Scheduled Termination Date and (ii) the last Additional Relevant Day (as
specified in the related Supplemental Confirmation) for such Transaction, or
such earlier day as elected by Bank and communicated to Counterparty on such day
(or, if later, the First Acceleration Date without regard to any acceleration
thereof pursuant to “Special Provisions for Acquisition Transaction
Announcements” below).

(h)    As of the Trade Date, the Prepayment Date, the Initial Share Delivery
Date and the Settlement Date for each Transaction, Counterparty is not
“insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase a number of Shares with a value equal
to the Prepayment Amount in compliance with the laws of the jurisdiction of
Counterparty’s incorporation.

(i)    Counterparty is not and, after giving effect to any Transaction, will not
be, required to register as an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.

(j)    Counterparty has not and will not enter into agreements similar to the
Transactions described herein where any initial hedge period, calculation
period, relevant period or settlement valuation period (each however defined) in
such other transaction will overlap at any time (including as a result of
extensions in such initial hedge period, calculation period, relevant period or
settlement valuation period as provided in the relevant agreements) with any
Relevant Period or, if applicable, any Settlement Valuation Period under this
Master Confirmation. In the event that the initial hedge period, relevant
period, calculation period or settlement valuation period in any other similar
transaction overlaps with any Relevant Period or, if applicable, Settlement
Valuation Period under this Master Confirmation as a result of any postponement
of the Scheduled Termination Date or extension of the Settlement Valuation
Period pursuant to “Valuation Disruption” above, Counterparty shall promptly
amend such transaction to avoid any such overlap.

 

9



--------------------------------------------------------------------------------

5.    Regulatory Disruption. In the event that Bank concludes, in good faith and
based on the advice of counsel, that it is appropriate with respect to any
legal, regulatory or self-regulatory organization requirements or related
policies and procedures (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by Bank), for it
to refrain from or decrease any market activity on any Scheduled Trading Day or
Days in order to establish, maintain or unwind commercially reasonable Hedge
Positions during the Calculation Period or, if applicable, the Settlement
Valuation Period, Bank may by written notice to Counterparty elect to deem that
a Market Disruption Event has occurred and will be continuing on such Scheduled
Trading Day or Days.

6.    10b5-1 Plan. Counterparty represents, warrants and covenants to Bank that:

(a)    Counterparty is entering into this Master Confirmation and each
Transaction hereunder in good faith and not as part of a plan or scheme to evade
the prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any
other antifraud or anti-manipulation provisions of the federal or applicable
state securities laws and that it has not entered into or altered and will not
enter into or alter any corresponding or hedging transaction or position with
respect to the Shares. Counterparty acknowledges that it is the intent of the
parties that each Transaction entered into under this Master Confirmation comply
with the requirements of paragraphs (c)(1)(i)(A) and (B) of Rule 10b5-1 and each
Transaction entered into under this Master Confirmation shall be interpreted to
comply with the requirements of Rule 10b5-1(c).

(b)    Counterparty will not seek to control or influence Bank’s decision to
make any “purchases or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3))
under any Transaction entered into under this Master Confirmation, including,
without limitation, Bank’s decision to enter into any hedging transactions.
Counterparty represents and warrants that it has consulted with its own advisors
as to the legal aspects of its adoption and implementation of this Master
Confirmation and each Supplemental Confirmation under Rule 10b5-1.

(c)    Counterparty acknowledges and agrees that any amendment, modification,
waiver or termination of this Master Confirmation or the relevant Supplemental
Confirmation must be effected in accordance with the requirements for the
amendment or termination of a “plan” as defined in Rule 10b5-1(c). Without
limiting the generality of the foregoing, any such amendment, modification,
waiver or termination shall be made in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b-5, and no such amendment,
modification or waiver shall be made at any time at which Counterparty or any
officer, director, manager or similar person of Counterparty is aware of any
material non-public information regarding Counterparty or the Shares.

7.    Counterparty and Bank Purchases.

(a)    Counterparty (or any “affiliated purchaser” as defined in Rule 10b-18
under the Exchange Act (“Rule 10b-18”)) shall not, without the prior written
consent of Bank, directly or indirectly purchase any Shares (including by means
of a derivative instrument), listed contracts on the Shares or securities that
are convertible into, or exchangeable or exercisable for Shares (including,
without limitation, any Rule 10b-18 purchases of blocks (as defined in Rule
10b-18)) during any Relevant Period or, if applicable, Settlement Valuation
Period, except through Bank; provided that (x) purchases of Shares that do not
constitute “Rule 10b-18 purchases” under subparagraphs (ii) or (iii) of Rule
10b-18(a)(13), (y) withholding of Shares to cover amounts payable (including tax
liabilities and/or payment of exercise price) in respect of the exercise of
employee stock options or the vesting of restricted stock or stock units and
(z) privately negotiated (off-market) transactions by Counterparty, not
involving any derivative instrument, to purchase Shares from existing holders of
Shares in transactions that do not result in, or relate to, purchases of Shares
in the public market by such existing holders in connection with such
transactions, shall, in each case, not be subject to this Section 7.

(b)    In addition to the covenants in the Agreement, the Master Confirmation
and herein, Bank agrees to use commercially reasonable efforts, during the
Calculation Period and any Settlement Valuation Period under this Master
Confirmation, to make all purchases of Shares in connection with the Transaction
in a manner that would comply with the limitations set forth in clauses (b)(2),
(b)(3) and (b)(4) of Rule 10b-18, as if such rule was applicable to such
purchases and taking into account any applicable Securities and Exchange
Commission no-action letters as appropriate, and subject to any delays between
the execution and reporting of a trade of the Shares on the Exchange and other
circumstances beyond Bank’s control; provided that the foregoing restriction
shall not apply to purchases of Shares made by Bank for its own account to hedge
the optionality associated with its right to declare an Accelerated Termination
Date.

 

10



--------------------------------------------------------------------------------

8.    Special Provisions for Merger Transactions. Notwithstanding anything to
the contrary herein or in the Equity Definitions:

(a)    Counterparty agrees that it:

(i)    will not during the period commencing on the Trade Date through the end
of the Relevant Period or, if applicable, the Settlement Valuation Period for
any Transaction make, or, to the extent within its control, permit to be made,
any public announcement (as defined in Rule 165(f) under the Securities Act) of
any Merger Transaction or potential Merger Transaction, except to the extent
required by any law, rule or regulation applicable to Counterparty (a “Public
Announcement”) unless such Public Announcement is made prior to the opening or
after the close of the regular trading session on the Exchange for the Shares;

(ii)    shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) notify Bank following any such Public
Announcement that such Public Announcement has been made; and

(iii)    shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) provide Bank with written notice
specifying (i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in
Rule 10b-18) during the three full calendar months immediately preceding the
announcement date that were not effected through Bank or its affiliates and
(ii) the number of Shares purchased pursuant to the proviso in Rule 10b-18(b)(4)
under the Exchange Act for the three full calendar months preceding the date of
such Public Announcement. Such written notice shall be deemed to be a
certification by Counterparty to Bank that such information is true and correct.
In addition, Counterparty shall promptly notify Bank of the earlier to occur of
the completion of the relevant Merger Transaction and the completion of the vote
by target shareholders.

(b)    Counterparty acknowledges that a Public Announcement may cause the terms
of any Transaction to be adjusted to account for the economic effect of such
Public Announcement on the Transaction or such Transaction to be terminated;
accordingly, Counterparty acknowledges that its delivery of such notice must
comply with the standards set forth in Section 6 above.

(c)    The occurrence of such Public Announcement shall be an Additional
Termination Event with Counterparty as the sole Affected Party and the
Transactions hereunder as the Affected Transactions and with the amount under
Section 6(e) of the Agreement determined taking into account the fact that the
Calculation Period or Settlement Valuation Period, as the case may be, had fewer
Scheduled Trading Days than originally anticipated.

“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act other than, solely for purposes of this Section 8, any such
transaction in which the consideration consists solely of cash and there is no
valuation period.

9.    Special Provisions for Acquisition Transaction Announcements. (a) If an
Acquisition Transaction Announcement occurs on or prior to the Settlement Date
for any Transaction, then the Calculation Agent shall adjust the Forward Price
Adjustment Amount, provided that such adjustment shall not result in the Forward
Price Adjustment Amount being less than zero) as the Calculation Agent
determines appropriate, at such time or at multiple times as the Calculation
Agent determines appropriate, to account for the economic effect on such
Transaction of such Acquisition Transaction Announcement (including adjustments
to account for changes in volatility, stock loan rate and liquidity relevant to
the Shares or to such Transaction). If an Acquisition Transaction Announcement
occurs after the Trade Date, but prior to the First Acceleration Date of any
Transaction, the First Acceleration Date shall be the date of such Acquisition
Transaction Announcement.

 

11



--------------------------------------------------------------------------------

(b)    “Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking involving, an Acquisition Transaction,
(iv) any other announcement that in the reasonable judgment of the Calculation
Agent is reasonably likely to result in an Acquisition Transaction or (v) any
announcement of any change or amendment to any previous Acquisition Transaction
Announcement (including any announcement of the abandonment of any such
previously announced Acquisition Transaction, agreement, letter of intent,
understanding or intention). For the avoidance of doubt, announcements as used
in the definition of Acquisition Transaction Announcement refer to any public
announcement whether made by the Issuer or a third party.

(c)    “Acquisition Transaction” means (i) any Merger Event (for purposes of
this definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “15%” and to “50%” by “75%” and without
reference to the clause beginning immediately following the definition of
Reverse Merger therein to the end of such definition), Tender Offer or Merger
Transaction or any other transaction involving the merger of Counterparty with
or into any third party, (ii) the sale or transfer of all or substantially all
of the assets of Counterparty, (iii) a recapitalization, reclassification,
binding share exchange or other similar transaction, (iv) any acquisition,
lease, exchange, transfer, disposition (including by way of spin-off or
distribution) of assets (including any capital stock or other ownership
interests in subsidiaries or other similar event by Counterparty or any of its
subsidiaries where the aggregate consideration transferable or receivable by or
to Counterparty or its subsidiaries exceeds 15% of the market capitalization of
Counterparty and (v) any transaction in which Counterparty or its board of
directors has a legal obligation to make a recommendation to its shareholders in
respect of such transaction (whether pursuant to Rule 14e-2 under the Exchange
Act or otherwise).

10.    Acknowledgments. (a) The parties hereto intend for:

(i)    each Transaction to be a “securities contract” as defined in
Section 741(7) of the Bankruptcy Code, a “swap agreement” as defined in
Section 101(53B) of the Bankruptcy Code and a “forward contract” as defined in
Section 101(25) of the Bankruptcy Code, and the parties hereto to be entitled to
the protections afforded by, among other Sections, Sections 362(b)(6),
362(b)(17), 362(b)(27), 362(o), 546(e), 546(g), 546(j), 555, 556, 560 and 561 of
the Bankruptcy Code;

(ii)    the Agreement to be a “master netting agreement” as defined in
Section 101(38A) of the Bankruptcy Code;

(iii)    a party’s right to liquidate, terminate or accelerate any Transaction,
net out or offset termination values or payment amounts, and to exercise any
other remedies upon the occurrence of any Event of Default or Termination Event
under the Agreement with respect to the other party or any Extraordinary Event
that results in the termination or cancellation of any Transaction to constitute
a “contractual right” (as defined in the Bankruptcy Code); and

(iv)    all payments for, under or in connection with each Transaction, all
payments for the Shares (including, for the avoidance of doubt, payment of the
Prepayment Amount) and the transfer of such Shares to constitute “settlement
payments” and “transfers” (as defined in the Bankruptcy Code).

(b)    Counterparty acknowledges that:

(i)    during the term of any Transaction, Bank and its affiliates may buy or
sell Shares or other securities or buy or sell options or futures contracts or
enter into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to such Transaction;

(ii)    Bank and its affiliates may also be active in the market for the Shares
and derivatives linked to the Shares other than in connection with hedging
activities in relation to any Transaction, including acting as agent or as
principal and for its own account or on behalf of customers;

 

12



--------------------------------------------------------------------------------

(iii)    Bank shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Forward Price and the VWAP Price;

(iv)    any market activities of Bank and its affiliates with respect to the
Shares may affect the market price and volatility of the Shares, as well as the
Forward Price and VWAP Price, each in a manner that may be adverse to
Counterparty; and

(v)    each Transaction is a derivatives transaction in which it has granted
Bank an option; Bank may purchase shares for its own account at an average price
that may be greater than, or less than, the price paid by Counterparty under the
terms of the related Transaction.

(c)    Counterparty:

(i)    is an “institutional account” as defined in FINRA Rule 4512(c);

(ii)    is capable of evaluating investment risks independently, both in general
and with regard to all transactions and investment strategies involving a
security or securities, and will exercise independent judgment in evaluating the
recommendations of Bank or its associated persons, unless it has otherwise
notified Bank in writing; and

(iii)    will notify Bank if any of the statements contained in clause (i) or
(ii) of this Section 10(c) ceases to be true.

11.    Credit Support Documents. The parties hereto acknowledge that no
Transaction hereunder is secured by any collateral that would otherwise secure
the obligations of Counterparty herein or pursuant to the Agreement.

12.    Set-off. Notwithstanding anything to the contrary in Section 6(f) of the
Agreement, Bank agrees not to set off or net amounts due from Counterparty with
respect to any Transaction against amounts due from Bank to Counterparty with
respect to contracts or instruments that are not Equity Contracts. “Equity
Contract” means any transaction or instrument that is classified in equity
pursuit to requirements under U.S. GAAP as of the date of the Transaction and
does not convey to Bank rights, or the ability to assert claims, that are senior
to the rights and claims of common stockholders in the event of Counterparty’s
bankruptcy.

13.    Delivery of Shares. Notwithstanding anything to the contrary herein, Bank
may, by prior notice to Counterparty, satisfy its obligation to deliver any
Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.

14.    Early Termination. In the event that an Early Termination Date (whether
as a result of an Event of Default or a Termination Event) occurs or is
designated with respect to any Transaction (except as a result of a Merger Event
in which the consideration or proceeds to be paid to all holders of Shares
consists solely of cash), if either party would owe any amount to the other
party pursuant to Section 6(d)(ii) of the Agreement (any such amount, a “Payment
Amount”), then, in lieu of any payment of such Payment Amount, Counterparty
shall deliver, or Bank shall deliver, as the case may be, to the other party a
number of Shares (or, in the case of a Merger Event, a number of units, each
comprising the number or amount of the securities or property that all or
substantially all hypothetical holders of Shares would receive in such Merger
Event (each such unit, an “Alternative Delivery Unit” and, the securities or
property comprising such unit, “Alternative Delivery Property”)) with a value
equal to the Payment Amount, as determined by the Calculation Agent (and the
parties agree that, in making such determination of value, the Calculation Agent
may take into account a number of factors, including the market price of the
Shares or Alternative Delivery Property on the date of early termination and, if
such delivery is made by Bank, the prices at which Bank purchases Shares or
Alternative Delivery Property in a commercially reasonable manner and within a

 

13



--------------------------------------------------------------------------------

commercially reasonable period of time to fulfill its delivery obligations under
this Section 14); provided that in determining the composition of any
Alternative Delivery Unit, if the relevant Merger Event involves a choice of
consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash; and provided further
that Counterparty may elect that the provisions of this Section 14 shall not
apply if Counterparty provides, no later than the Early Termination Date or the
date on which such Transaction is terminated, notice to that effect, in which
Counterparty represents and warrants to Bank in writing on the date it notifies
Bank of such election that, as of such date, Counterparty is not aware of any
material non-public information concerning the Shares and is making such
election in good faith and not as part of a plan or scheme to evade compliance
with the federal securities laws. If such delivery is made by Counterparty,
paragraphs 2 through 7 of Annex A shall apply as if such delivery were a
settlement of the Transaction to which Net Share Settlement applied, the Cash
Settlement Payment Date were the Early Termination Date and the Forward Cash
Settlement Amount were zero (0) minus the Payment Amount owed by Counterparty.
For the avoidance of doubt, to the extent that Counterparty elects that the
provisions of this Section 14 shall not apply, Counterparty or Bank, as the case
may be, shall be required to pay the Payment Amount in connection with such
Early Termination Date.

15.    Calculations and Payment Date upon Early Termination. The parties
acknowledge and agree that in calculating Close-out Amount pursuant to Section 6
of the Agreement Bank may (but need not) determine losses (or gains) without
reference to actual losses (or gains) incurred but based on expected losses (or
gains) assuming a commercially reasonable (including without limitation with
regard to reasonable legal and regulatory guidelines) risk bid were used to
determine loss (or gain) to avoid awaiting the delay associated with closing out
any hedge or related trading position in a commercially reasonable manner prior
to or following the designation of an Early Termination Date. Notwithstanding
anything to the contrary in Section 6(d)(ii) of the Agreement, all amounts
calculated as being due in respect of an Early Termination Date under
Section 6(e) of the Agreement will be payable on the day that notice of the
amount payable is effective; provided that if Counterparty elects to receive
Shares or Alternative Delivery Property in accordance with Section 14, such
Shares or Alternative Delivery Property shall be delivered on a date selected by
Bank as promptly as practicable.

16.    Automatic Termination Provisions. Notwithstanding anything to the
contrary in Section 6 of the Agreement, if a Termination Price is specified in
any Supplemental Confirmation, then an Additional Termination Event with
Counterparty as the sole Affected Party and the Transaction to which such
Supplemental Confirmation relates as the Affected Transaction will automatically
occur without any notice or action by Bank or Counterparty if the price of the
Shares on the Exchange at any time falls below such Termination Price, and the
Exchange Business Day that the price of the Shares on the Exchange at any time
falls below the Termination Price will be the “Early Termination Date” for
purposes of the Agreement.

17.    Delivery of Cash. For the avoidance of doubt, nothing in this Master
Confirmation shall be interpreted as requiring Counterparty to deliver cash or
other assets (other than Shares or Alternative Delivery Property) in respect of
the settlement of the Transactions contemplated by this Master Confirmation
following payment by Counterparty of the relevant Prepayment Amount, except in
circumstances where the required cash or other assets (other than Shares or
Alternative Delivery Property) settlement thereof is permitted for
classification of the contract as equity by ASC 815-40, Derivatives and
Hedging – Contracts in Entity’s Own Equity, as in effect on the relevant Trade
Date (including, without limitation, where Counterparty so elects to deliver
cash or other assets (other than Shares or Alternative Delivery Property) or
fails timely to elect to deliver Shares or Alternative Delivery Property in
respect of the settlement of such Transactions).

18.    Claim in Bankruptcy. Bank acknowledges and agrees that this Confirmation
is not intended to convey to it rights with respect to the Transactions that are
senior to the claims of common stockholders in the event of Counterparty’s
bankruptcy.

19.    Governing Law. The Agreement, this Master Confirmation, each Supplemental
Confirmation and all matters arising in connection with the Agreement, this
Master Confirmation and each Supplemental Confirmation shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
(without reference to its choice of laws doctrine other than Title 14 of Article
5 of the New York General Obligations Law).

 

14



--------------------------------------------------------------------------------

20.    Illegality. The parties agree that, for the avoidance of doubt, for
purposes of Section 5(b)(i) of the Agreement, “any applicable law” shall include
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, any rules
and regulations promulgated thereunder and any similar law or regulation,
without regard to Section 739 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date, and the consequences specified in the Agreement, including without
limitation, the consequences specified in Section 6 of the Agreement, shall
apply to any Illegality arising from any such act, rule or regulation.

21.    Tax Articles of Counterparty’s Second Amended and Restated Certificate of
Incorporation. Upon the reasonable request of Bank, Counterparty agrees to use
good faith efforts to secure Board Approval (as defined in Counterparty’s Second
Amended and Restated Certificate of Incorporation, the “Certificate”) to the
extent any hedging activities by Bank in connection with any Transaction would
result, or could reasonably result, in Bank becoming a Five-Percent Shareholder
during any Restricted Period (each as defined in the Certificate). Counterparty
agrees to immediately notify Bank upon the commencement of a Restricted Period
(as defined in the Certificate).

22.    Offices.

(a)    The Office of Bank for each Transaction is: 5 The North Colonnade, Canary
Wharf, London E14 4BB.

(b)    The Office of Counterparty for each Transaction is: One Village Center
Drive, Van Buren Township, Michigan 48111.

23.    Waiver of Trial by Jury. EACH OF COUNTERPARTY AND BANK HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS MASTER CONFIRMATION OR THE ACTIONS OF COUNTERPARTY OR BANK OR
ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

24.    Submission to Jurisdiction. Section 13(b) of the Agreement is deleted in
its entirety and replaced by the following:

“Each party hereby irrevocably and unconditionally submits for itself and its
property in any suit, legal action or proceeding relating to this Agreement
and/or any Transaction, or for recognition and enforcement of any judgment in
respect thereof, (each, “Proceedings”) to the exclusive jurisdiction of the
Supreme Court of the State of New York, sitting in New York County, the courts
of the United States of America for the Southern District of New York and
appellate courts from any thereof. Nothing in the Master Confirmation, any
Supplemental Confirmation or this Agreement precludes either party from bringing
Proceedings in any other jurisdiction if (A) the courts of the State of New York
or the United States of America for the Southern District of New York lack
jurisdiction over the parties or the subject matter of the Proceedings or
declines to accept the Proceedings on the grounds of lacking such jurisdiction;
(B) the Proceedings are commenced by a party for the purpose of enforcing
against the other party’s property, assets or estate any decision or judgment
rendered by any court in which Proceedings may be brought as provided hereunder;
(C) the Proceedings are commenced to appeal any such court’s decision or
judgment to any higher court with competent appellate jurisdiction over that
court’s decisions or judgments if that higher court is located outside the State
of New York or Borough of Manhattan, such as a federal court of appeals or the
U.S. Supreme Court; or (D) any suit, action or proceeding has been commenced in
another jurisdiction by or against the other party or against its property,
assets or estate and, in order to exercise or protect its rights, interests or
remedies under this Agreement, the Master Confirmation or any Supplemental
Confirmation, the party (1) joins, files a claim, or takes any other action, in
any such suit, action or proceeding, or (2) otherwise commences any Proceeding
in that other jurisdiction as the result of that other suit, action or
proceeding having commenced in that other jurisdiction.”

 

15



--------------------------------------------------------------------------------

25.    Counterparts. This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.

26.    Assumption of Risk. Counterparty understands that the transactions
contemplated by this master confirmation are subject to complex risks that may
arise without warning and may at times be volatile and that losses may occur
quickly and in unanticipated magnitude and is willing to accept such terms and
conditions and assume (financially and otherwise) such risks.

27.    Tax Matters.

(a)    Counterparty shall, promptly upon request by Bank, provide a valid U.S.
Internal Revenue Service Form W-9, or if applicable, Form W-8 or W-8 BEN, or any
successor(s) thereto, (i) on or before the date of execution of this Master
Confirmation and (ii) promptly upon learning that any such tax form previously
provided by Counterparty has become obsolete or incorrect.

(b)    Counterparty is (i) a corporation for U.S. federal income tax purposes
and is organized under the laws of Delaware and (ii) a “U.S. person” (as that
term is used in section 1.1441-4(a)(3)(ii) of United States Treasury
Regulations) for U.S. federal income tax purposes.

28.    Role of Agent. Each of Dealer and Counterparty acknowledges to and agrees
with the other party hereto and to and with the Agent that (i) the Agent is
acting as agent for Dealer under the Transactions pursuant to instructions from
such party, (ii) the Agent is not a principal or party to the Transactions, and
may transfer its rights and obligations with respect to the Transactions,
(iii) the Agent shall have no responsibility, obligation or liability, by way of
issuance, guaranty, endorsement or otherwise in any manner with respect to the
performance of either party under the Transactions, (iv) Dealer and the Agent
have not given, and Counterparty is not relying (for purposes of making any
investment decision or otherwise) upon, any statements, opinions or
representations (whether written or oral) of Dealer or the Agent, other than the
representations expressly set forth in this Master Confirmation, any
Supplemental Confirmation related to a Transaction or the Agreement, and
(v) each party agrees to proceed solely against the other party, and not the
Agent, to collect or recover any money or securities owed to it in connection
with the Transactions. Each party hereto acknowledges and agrees that the Agent
is an intended third party beneficiary hereunder. Counterparty acknowledges that
the Agent is an affiliate of Dealer. Dealer will be acting for its own account
in respect of this Master Confirmation and the Transactions contemplated
hereunder.

29.    Regulatory Provisions. The time of dealing for the Transactions will be
confirmed by Dealer upon written request by Counterparty. The Agent will furnish
to Counterparty upon written request a statement as to the source and amount of
any remuneration received or to be received by the Agent in connection with a
Transaction.

30.    Method of Delivery. Whenever delivery of funds or other assets is
required hereunder by or to Counterparty, such delivery shall be effected
through the Agent. In addition, all notices, demands and communications of any
kind relating to the Transactions between Dealer and Counterparty shall be
transmitted exclusively through the Agent.

31.    2013 EMIR Portfolio Reconciliation, Dispute Resolution and Disclosure
Protocol. The parties agree that the terms of the 2013 EMIR Portfolio
Reconciliation, Dispute Resolution and Disclosure Protocol published by ISDA on
July 19, 2013 (“Protocol”) apply to the Agreement as if the parties had adhered
to the Protocol without amendment. In respect of the Attachment to the Protocol,
(i) the definition of “Adherence Letter” shall be deemed to be deleted and
references to “Adherence Letter” shall be deemed to be to this section (and
references to “such party’s Adherence Letter” and “its Adherence Letter” shall
be read accordingly), (ii) references to “adheres to the Protocol” shall be
deemed to be “enters into the Agreement”, (iii) references to “Protocol Covered
Agreement” shall be deemed to be references to the Agreement (and each “Protocol
Covered Agreement” shall be read accordingly), and (iv) references to
“Implementation Date” shall be deemed to be references to the date of this
Confirmation. For the purposes of this section:

 

  1. Bank is a Portfolio Data Sending Entity and Counterparty is a Portfolio
Data Receiving Entity;

 

16



--------------------------------------------------------------------------------

  2. Bank and Counterparty may use a Third Party Service Provider, and each of
Bank and Counterparty consents to such use including the communication of the
relevant data in relation to Bank and Counterparty to such Third Party Service
Provider for the purposes of the reconciliation services provided by such
entity.

 

  3. The Local Business Days for such purposes in relation to Bank and
Counterparty is New York, New York, USA.

 

  4. The following are the applicable email addresses.

 

Portfolio Data:    Bank: MarginServicesPortRec@barclays.com    Counterparty:
sparede2@visteon.com Notice of discrepancy:    Bank:
PortRecDiscrepancy@barclays.com    Counterparty: sparede2@visteon.com Dispute
Notice:    Bank: EMIRdisputenotices@barclays.com    Counterparty:
sparede2@visteon.com

32.    NFC Representation Protocol. The parties agree that the provisions set
out in the Attachment to the ISDA 2013 EMIR NFC Representation Protocol
published by ISDA on March 8, 2013 (the “NFC Representation Protocol”) shall
apply to the Agreement as if each party were an Adhering Party under the terms
of the NFC Representation Protocol. In respect of the Attachment to the NFC
Representation Protocol, (i) the definition of “Adherence Letter” shall be
deemed to be deleted and references to “Adherence Letter” shall be deemed to be
to this section (and references to “the relevant Adherence Letter” and “its
Adherence Letter” shall be read accordingly), (ii) references to “adheres to the
Protocol” shall be deemed to be “enters into the Agreement”, (iii) references to
“Covered Master Agreement” shall be deemed to be references to the Agreement
(and each “Covered Master Agreement” shall be read accordingly), and
(iv) references to “Implementation Date” shall be deemed to be references to the
date of this Confirmation. Counterparty confirms that it enters into this
Confirmation as a party making the NFC Representation (as such term is defined
in the NFC Representation Protocol). Counterparty shall promptly notify Bank of
any change to its status as a party making the NFC Representation.

33.    Contractual Recognition of UK Stay in Resolution. Notwithstanding
anything contained in the Agreement, the parties agree that the provisions of
paragraphs 1 to 4 (inclusive) of the UK (PRA Rule) Jurisdictional Module (the
“UK Module”) published by the International Swaps and Derivatives Association,
Inc. on 3 May 2016, as amended from time to time, shall be deemed to be
incorporated into the Agreement as if references in those provisions to “Covered
Agreement” were references to the Agreement, and on the basis that: (i) Dealer
shall be treated as a “Regulated Entity” and as a “Regulated Entity
Counterparty” with respect to Counterparty, (ii) Counterparty shall be treated
as a “Module Adhering Party”, and (iii) references to the “Implementation Date”
in the UK Module shall be deemed to be references to the date of this Master
Confirmation.

[Signature page follows]

 

17



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Master Confirmation carefully and
promptly upon receipt, so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Bank) correctly sets forth the terms of the agreement between
Bank and Counterparty with respect to any particular Transaction to which this
Master Confirmation relates, by manually signing this Master Confirmation or
this page as evidence of agreement to such terms and providing the other
information requested herein and promptly returning an executed copy to Bank.

 

Yours faithfully, BARCLAYS BANK PLC By:   /s/ David Levin Name:   David Levin
Authorized Representative

Agreed and Accepted By:

VISTEON CORPORATION

 

By:   /s/ Jennifer L. Pretzel  

Name: Jennifer L. Pretzel

Title: Vice President and Treasurer

 

18



--------------------------------------------------------------------------------

ANNEX A

COUNTERPARTY SETTLEMENT PROVISIONS

1.    The following Counterparty Settlement Provisions shall apply to the extent
indicated under the Master Confirmation:

 

Settlement Currency:    USD Settlement Method Election:    Applicable; provided
that (i) Section 7.1 of the Equity Definitions is hereby amended by deleting the
word “Physical” in the sixth line thereof and replacing it with the words “Net
Share” and (ii) the Electing Party may make a settlement method election only if
the Electing Party represents and warrants to Bank in writing on the date it
notifies Bank of its election that, as of such date, the Electing Party is not
aware of any material non-public information concerning Counterparty or the
Shares and is electing the settlement method in good faith and not as part of a
plan or scheme to evade compliance with the federal securities laws. Electing
Party:    Counterparty Settlement Method Election Date:    The earlier of
(i) the Scheduled Termination Date and (ii) the second Exchange Business Day
immediately following the Accelerated Termination Date (in which case the
election under Section 7.1 of the Equity Definitions shall be made no later than
10 minutes prior to the open of trading on the Exchange on such second Exchange
Business Day), as the case may be. Default Settlement Method:    Net Share
Settlement Forward Cash Settlement Amount:    The Number of Shares to be
Delivered multiplied by the Settlement Price. Settlement Price:    The average
of the VWAP Prices for the Exchange Business Days in the Settlement Valuation
Period, subject to Valuation Disruption as specified in the Master Confirmation.
Settlement Valuation Period:    A number of Scheduled Trading Days selected by
Bank in its good faith commercially reasonable discretion by reference to
(x) the then-prevailing volume limitations of Rule 10b-18 in respect of the
Shares and (y) a commercially reasonable number of Scheduled Trading Days
necessary or advisable to unwind a commercially reasonable hedge position,
beginning on the Scheduled Trading Day immediately following the earlier of
(i) the Scheduled Termination Date or (ii) the date on which Bank designates the
Accelerated Termination Date. Cash Settlement:    If Cash Settlement is
applicable, then Buyer shall pay to Seller the absolute value of the Forward
Cash Settlement Amount on the Cash Settlement Payment Date. Cash Settlement
Payment Date:    The date one Settlement Cycle following the last day of the
Settlement Valuation Period. Net Share Settlement Procedures:    If Net Share
Settlement is applicable, Net Share Settlement shall be made in accordance with
paragraphs 2 through 7 below.

 



--------------------------------------------------------------------------------

2.    Net Share Settlement shall be made by delivery on the Cash Settlement
Payment Date of a number of Shares satisfying the conditions set forth in
paragraph 3 below (the “Registered Settlement Shares”), or a number of Shares
not satisfying such conditions (the “Unregistered Settlement Shares”), in either
case with a value equal to the absolute value of the Forward Cash Settlement
Amount, with such Shares’ value determined by the Calculation Agent in a
commercially reasonable manner (which value shall, in the case of Unregistered
Settlement Shares, take into account a commercially reasonable illiquidity
discount), in each case as determined by the Calculation Agent.

3.    Counterparty may only deliver Registered Settlement Shares pursuant to
paragraph 2 above if:

(a)    a registration statement covering public resale of the Registered
Settlement Shares by Bank (the “Registration Statement”) shall have been filed
with the Securities and Exchange Commission under the Securities Act and been
declared or otherwise become effective on or prior to the date of delivery, and
no stop order shall be in effect with respect to the Registration Statement; a
printed prospectus relating to the Registered Settlement Shares (including any
prospectus supplement thereto, the “Prospectus”) shall have been delivered to
Bank, in such quantities as Bank shall reasonably have requested, on or prior to
the date of delivery;

(b)    the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be satisfactory to Bank;

(c)    as of or prior to the date of delivery, Bank and its agents shall have
been afforded a reasonable opportunity to conduct a due diligence investigation
with respect to Counterparty customary in scope for underwritten offerings of
equity securities and the results of such investigation are satisfactory to
Bank, in its discretion; and

(d)    as of the date of delivery, an agreement (the “Underwriting Agreement”)
shall have been entered into with Bank in connection with the public resale of
the Registered Settlement Shares by Bank substantially similar to underwriting
agreements customary for underwritten offerings of equity securities of similar
size, in form and substance satisfactory to Bank, which Underwriting Agreement
shall include, without limitation, provisions substantially similar to those
contained in such underwriting agreements relating, without limitation, to the
indemnification of, and contribution in connection with the liability of, Bank
and its affiliates and the provision of customary opinions, accountants’ comfort
letters and lawyers’ negative assurance letters.

4.    If Counterparty delivers Unregistered Settlement Shares pursuant to
paragraph 2 above:

(a)    all Unregistered Settlement Shares shall be delivered to Bank (or any
affiliate of Bank designated by Bank) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(a)(2)
thereof;

(b)    as of or prior to the date of delivery, Bank and any potential purchaser
of any such shares from Bank (or any affiliate of Bank designated by Bank)
identified by Bank shall be afforded a commercially reasonable opportunity to
conduct a due diligence investigation with respect to Counterparty customary in
scope for private placements of equity securities of similar size (including,
without limitation, the right to have made available to them for inspection all
financial and other records, pertinent corporate documents and other information
reasonably requested by them);

(c)    as of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with Bank (or any affiliate of Bank designated by
Bank) in connection with the private placement of such shares by Counterparty to
Bank (or any such affiliate) and the private resale of such shares by Bank (or
any such affiliate), substantially similar to private placement purchase
agreements

 

AA-2



--------------------------------------------------------------------------------

customary for private placements of equity securities of similar size, in form
and substance commercially reasonably satisfactory to Bank, which Private
Placement Agreement shall include, without limitation, provisions substantially
similar to those contained in such private placement purchase agreements
relating, without limitation, to the indemnification of, and contribution in
connection with the liability of, Bank and its affiliates and the provision of
customary opinions, accountants’ comfort letters and lawyers’ negative assurance
letters, and shall provide for the payment by Counterparty of all commercially
reasonable fees and expenses in connection with such resale, including all
commercially reasonable fees and expenses of counsel for Bank, and shall contain
representations, warranties, covenants and agreements of Counterparty reasonably
necessary or advisable to establish and maintain the availability of an
exemption from the registration requirements of the Securities Act for such
resales; and

(d)    in connection with the private placement of such shares by Counterparty
to Bank (or any such affiliate) and the private resale of such shares by Bank
(or any such affiliate), Counterparty shall, if so requested by Bank, prepare,
in cooperation with Bank, a private placement memorandum in form and substance
commercially reasonably satisfactory to Bank.

5.    Bank, itself or through an affiliate (the “Selling Agent”) or any
underwriter(s), will sell in a commercially reasonable manner all, or such
lesser portion as may be required hereunder, of the Registered Settlement Shares
or Unregistered Settlement Shares and any Makewhole Shares (as defined below)
(together, the “Settlement Shares”) delivered by Counterparty to Bank pursuant
to paragraph 6 below commencing on the Cash Settlement Payment Date and
continuing until the date on which the aggregate Net Proceeds (as such term is
defined below) of such sales, as determined by Bank in a commercially reasonable
manner, is equal to the absolute value of the Forward Cash Settlement Amount
(such date, the “Final Resale Date”). If the proceeds of any sale(s) made by
Bank, the Selling Agent or any underwriter(s), net of any commercially
reasonable fees and commissions (including, without limitation, commercially
reasonable underwriting or placement fees) customary for similar transactions
under the circumstances at the time of the offering, together with carrying
charges and expenses incurred in connection with the offer and sale of the
Shares (including, without limitation, the covering of any over-allotment or
short position (syndicate or otherwise)) (the “Net Proceeds”) exceed the
absolute value of the Forward Cash Settlement Amount, Bank will refund, in USD
or in Shares at the election of the Counterparty, such excess to Counterparty on
the date that is three (3) Currency Business Days following the Final Resale
Date, and, if any portion of the Settlement Shares remains unsold, Bank shall
return to Counterparty on that date such unsold Shares.

6.    If the Calculation Agent determines that the Net Proceeds received from
the sale of the Registered Settlement Shares or Unregistered Settlement Shares
or any Makewhole Shares, if any, pursuant to this paragraph 6 are less than the
absolute value of the Forward Cash Settlement Amount (the amount in USD by which
the Net Proceeds are less than the absolute value of the Forward Cash Settlement
Amount being the “Shortfall” and the date on which such determination is made,
the “Deficiency Determination Date”), Counterparty shall on the Exchange
Business Day next succeeding the Deficiency Determination Date (the “Makewhole
Notice Date”) deliver to Bank, through the Selling Agent, a notice of
Counterparty’s election that Counterparty shall either (i) pay an amount in cash
equal to the Shortfall on the day that is one (1) Currency Business Day after
the Makewhole Notice Date, or (ii) deliver additional Shares. If Counterparty
elects to deliver to Bank additional Shares, then Counterparty shall deliver
additional Shares in compliance with the terms and conditions of paragraph 3 or
paragraph 4 above, as the case may be (the “Makewhole Shares”), on the first
Clearance System Business Day which is also an Exchange Business Day following
the Makewhole Notice Date in such number as the Calculation Agent reasonably
believes would have a market value on that Exchange Business Day equal to the
Shortfall. Such Makewhole Shares shall be sold by Bank in accordance with the
provisions above; provided that if the sum of the Net Proceeds from the sale of
the originally delivered Shares and the Net Proceeds from the sale of any
Makewhole Shares is less than the absolute value of the Forward Cash Settlement
Amount then Counterparty shall, at its election, either make such cash payment
or deliver to Bank further Makewhole Shares until such Shortfall has been
reduced to zero.

 

AA-3



--------------------------------------------------------------------------------

7.    Notwithstanding the foregoing, in no event shall the aggregate number of
Settlement Shares and Makewhole Shares be greater than the Reserved Shares
(“Capped Number”). Counterparty represents and warrants (which shall be deemed
to be repeated on each day that a Transaction is outstanding) that the Capped
Number is equal to or less than the number of Shares determined according to the
following formula:

A – B

 

Where A = the number of authorized but unissued shares of the Counterparty that
are not reserved for future issuance on the date of the determination of the
Capped Number; and

B = the maximum number of Shares required to be delivered to third parties if
Counterparty elected Net Share Settlement of all transactions in the Shares
(other than Transactions in the Shares under this Master Confirmation) with all
third parties that are then currently outstanding and unexercised.

“Reserved Shares” means initially, 2,470,966 shares. The Reserved Shares may be
increased or decreased in a Supplemental Confirmation.

 

AA-4